Citation Nr: 1707983	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  05-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability prior to October 15, 2007, and in excess of 40 percent after October 15, 2007.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 15, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established an increased 20 percent rating for the Veteran's low back disability effective December 3, 2003.  A November 2007 rating decision granted an increased 40 percent rating for the disability effective from October 15, 2007, and a combined 100 percent service-connected disability has been established effective July 15, 2011.  Jurisdiction over the appeal was subsequently transferred to the VARO in Portland, Oregon.  

The issues then on appeal were remanded for additional development in December 2009, December 2011, March 2013, and September 2013.  Although VA records indicate additional pertinent evidence was added to the record subsequent to the last supplemental statement of the case, a review of the overall record demonstrates this evidence was previously received and reviewed by the Agency of Original Jurisdiction (AOJ).  As such, no additional action is required prior to appellate review.

In September 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who is not available to participate in the final decision.  A copy of the transcript of that hearing is of record.  The Veteran was notified of his right to another Board hearing by correspondence dated in October 2016, but did not respond.  His request for a Board hearing is considered to have been fully satisfied.  



FINDINGS OF FACT

1.  The Veteran's service-connected low back disability prior to January 13, 2006, was manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  

2.  The Veteran's service-connected low back disability effective January 13, 2006, is manifested by forward flexion limited to 30 degrees or less without evidence of ankylosis or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12-month period.

3.  The Veteran's service-connected low back disability did not represent an exceptional or unusual disability picture and did not render him unable to secure and follow a substantially gainful occupation prior to April 1, 2011.

4.  The Veteran's combined service-connected disabilities during the period from April 1, 2011, to July 15, 2011, did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to January 13, 2006, for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a Diagnostic Code 5237 (2016).

2.  The criteria for an increased 40 percent rating effective from January 13, 2006, to October 15, 2007, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a Diagnostic Code 5237 (2016).

3.  The criteria for a rating in excess of 40 for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a Diagnostic Code 5237 (2016).

4.  The criteria for a TDIU prior to July 15, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in January 2004 and June 2009 and the September 2009 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2016).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Disabilities of the spine, including those rated under Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2016).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2016).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The Veteran contends that his service-connected low back disability is more severe than indicated by the present ratings assigned.  His increased rating claim was received by VA on December 3, 2003, and he reported he had not been receiving treatment for the disorder.


On VA examination in April 2004 the Veteran complained of constant lower back pain that traveled to the hip described as aching and sticking estimated as ten on a ten point scale.  His pain was elicited by physical activity and relieved by rest.  It was noted he worked as an over-the-road trucker, and that he reported he had difficulty with activities of daily living including climbing stairs, walking, taking out the trash, driving a car, and getting in and out of a vehicle.  He stated he had missed work.  

An examination of the thoracolumbar spine revealed radiation of pain on movement with no muscle spasm or tenderness.  Straight leg raise testing was positive, bilaterally, at 45 degrees.  Range of motion studies using a goniometer revealed flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right rotation to 25 degrees, and left rotation to 25 degrees.  There was pain at the end point of all motion.  The examiner noted that range of motion was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination, but that there was no evidence of ankylosis, intervertebral disc syndrome, or bowel, bladder, or erectile dysfunction.  Neurological examination revealed lower extremity motor function was reduced at 4/5, but that no specific peripheral nerve was involved, that sensory function was normal, and that knee and ankle reflexes were 2+, bilaterally.  An X-ray study revealed minimal diffuse lumbar spondylosis.  The diagnoses included minimal diffuse lumbar spondylosis with constant chronic low back pain at the 10 level and relieved by rest.  The examiner noted that the Veteran was currently working, but that he had restricted activities of daily living and difficulty in his job due his low back disorder.

SSA records show that during a January 13, 2006, examination the Veteran reported he had sustained an injury in service in 1988 and that an X-ray study had revealed a fracture at L3.  It was noted he also had a diagnosis of cubital tunnel syndrome and because of the problems with his lower back and arms he was unable to stand for more than two to three minutes, had to change positions constantly while sitting, and could walk any distance.  He was currently unemployed.  The examiner noted he was in no distress and was well developed and well nourished.  There was some slowness in walking to the treatment table.  An examination of the back revealed no kyphosis, lordosis, or scoliosis.  There was normal alignment of the spine.  Straight leg raise testing was very positive on the right at 30 degrees and on the left at 20 degrees.  There was tenderness to the lumbar spine with considerable muscle spasm.  It was noted he was able to walk on heels and toes, but could not squat down.  There was normal, full range of motion to the thoracic spine, but forward flexion of the lumbar spine was limited to 30 degrees.  X-ray studies revealed marginal spurring of the anterior and superior margins of the L3, L4, and L5 vertebral bodies.  The diagnoses included chronic lumbar back pain secondary to trauma and fracture at L3.  

VA examination in October 2007 included a diagnosis of lumbar spondylosis.  It was noted that the Veteran report that he could walk 50 yards before he had pain in his back, but that he could not sit or stand at all because of back pain.  He described his back pain as 8.5 to 9 on a daily basis with flares to 10 on a daily basis.  He stated his flares occurred with any activity of daily living and no specific precipitating events.  He stated he was presently experiencing a bad day.  He reported that arising from bed in the morning was always the worst.  The only thing that helped his back pain was sitting in his recliner at home and using the hot tub.  He stated that his back pain had worsened over the past year and that he had numbness and tingling down the lower extremities, right more than left.  He also reported that he had fractured his L2 vertebra in service and that he "refractured" his L2 vertebra and L3 vertebra in December 2006 during an 18-wheeler truck rollover accident.  The examiner noted that none of those records, however, were available for review.

An examination of the thoracolumbar spine revealed spasms to the low thoracic and high lumbar area which were nontender, but firm.  Range of motion studies measured with the goniometer revealed forward flexion to 25 degrees, extension to 18 degrees, lateral flexion to 18 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  There were complained of pain with all motion and the most pain was with rotation.  Calf circumference was 39 centimeters (cm), bilaterally.  Quadriceps circumference was 55 cm, bilaterally, without evidence of atrophy.  Deep tendon reflexes were 0/4 at the knee and ankle, bilaterally.  Muscle strength testing was 5/5 with minimal effort.  There were complaints of subjective loss of sensation in the lower extremities to the plantar aspects of the feet.  Straight leg raises were negative on sitting and supine for radiculopathy, but with complaint of low back pain only.  The examiner noted that throughout the examination the Veteran appeared fatigued with heavy breathing on all activities.  There was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, or lack of endurance.  Subjective pain appeared to have the greatest function impact.  It was noted the Veteran had no physician directed best rest in the past 12 months due to a spine condition with an incapacitating episode.  

At his personal hearing in September 2009 the Veteran testified that he experienced neuropathy and atrophy to the lower extremities.  He denied having any bowel or bladder impairment.  He stated that twice in the past 12-month period he had experienced incapacitating episodes and went to the hospital and a doctor required him to have bed rest.  He denied having been hospitalized and was treated for pain.  He reported he last worked in December 2006.  

VA general medical examination in May 2010 included a diagnosis of chronic lumbar strain.  The Veteran complained of limited motion, lower back pain with radiation to the hips and legs, and a sense of weakness to the legs.  He stated that he had three separate episodes of lower back pain requiring bed rest lasting up to two to three weeks during the past 12 month period.  The examiner noted the Veteran was well developed and well-nourished in mild distress due to back pain.  He ambulated with a mild limp and needed assistance to get on and off the examination table.  His gait was antalgic.  Muscle strength was 5/5 to all groups with no evidence of atrophy, spasm, or other muscle abnormalities.  

Upon an examination of the spine in May 2010 the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and severe radiating lumbar pain.  He his pain occurred weekly to monthly and last from three to seven days.  The examiner noted there was lumbar flattening, but no kibbus, kyphosis, list, lordosis, scoliosis, or reverse lordosis.  There were objective abnormalities of the thoracic sacrospinalis with bilateral spasm, guarding, pain with motion, and tenderness, but no objective evidence of thoracolumbar spine ankylosis or weakness.  The muscle spasm, localized tenderness, or guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination to the knees and ankles were 5/5, bilaterally.  There was normal muscle tone and no evidence of muscle atrophy.  Sensory and reflex examinations revealed normal lower extremities.  

Range of motion studies of the thoracolumbar spine revealed forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  There was objective evidence of pain on active range of motion.  The examiner noted there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  It was noted that an April 2008 magnetic resonance imaging (MRI) scan of the lumbar spine revealed moderate L5-S1 and mild L2-L3 disc degenerative changes without spinal canal or neural foraminal stenosis.  A May 2010 X-ray study noted early spondylosis with no acute bony abnormality.  The examiner noted that the effects on usual daily activities due to the low back disability prevented chores, shopping, exercise, sports, and recreation, were moderate to traveling, and were mild to bathing and dressing.  There were no effects to feeding, toileting, or grooming.  The examiner found that the Veteran's low back disability limited his ability to do strenuous work such as lifting, carrying, bending, stooping, or over-the-road trucking, but that he was still capable of doing less strenuous and sedentary work.  

VA treatment records show a June 2010 motor nerve conduction study revealed peripheral neuropathy, left peroneal motor neuropathy likely due to recurrent left ankle sprains, and chronic low back pain likely secondary to spondylosis.  It was noted the Veteran declined electromyography (EMG) needle examination.  

An April 2012 rating decision denied service connection for lower extremity radiculopathy.  The Veteran was notified of the decision, but did not appeal.

In September 2013, the Veteran reported a 3/10 pain scale to the lower back and refused pain medications.  Another September 2013 report noted he was pain free with no deformities or swelling noted and moves all extremities well.  There was no gait deficit and he was neurovascularly intact.  A March 2014 report noted he complained of 7/10 pain to the low back and requested pain medication.  He denied any radiation of pain.  Another March 2014 report noted persistent low back pain increased by bending over with prior X-ray study showing moderate endplate sclerosis and osteophyte development.  An August 2014 report noted he was pain free with no deformities or swelling noted and moves all extremities well.  There was no gait deficit and he was neurovascularly intact.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected low back disability prior to January 13, 2006, was manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  There is no evidence of ankylosis, other neurological abnormalities, or incapacitating episodes due to intervertebral disc syndrome.  The VA examination findings of record adequately represent the extent of the Veteran's service-connected thoracolumbar spine impairment and in this case are persuasive.  Accordingly, a rating in excess of 20 percent prior to January 13, 2006, is not warranted.

The Board finds, however, that the Veteran's service-connected low back disability is shown by SSA examination on January 13, 2006, to have been manifested by forward flexion limited to 30 degrees.  A subsequent VA examination in October 2007 noted forward flexion limited to 25 degrees.  Although the Veteran has complained of severe radiating pain to the lower extremities, an April 2004 neurological examination revealed reduced lower extremity motor function with no specific peripheral nerve involvement.  A June 2010 motor nerve conduction study noted there was left peroneal motor neuropathy likely due to recurrent left ankle sprains (as opposed to radiculopathy).  Subsequent VA treatment records show that in September 2013 August 2014 the Veteran was pain free with no deformities or swelling noted and that he moved all extremities well, had no gait deficit, and was neurovascularly intact.  There was no evidence of ankylosis, other neurological abnormalities, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a 12-month period.  Therefore, an increased 40 percent rating, but no higher, is warranted from January 13, 2006.

The Board acknowledges that the Veteran is competent to report symptoms of back and lower extremity disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability nor to diagnose additional or secondary disabilities.  Such competent evidence concerning the nature and extent of the Veteran's service-connected low back and right lower extremity disabilities has been provided by VA medical professionals who examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  The Veteran has complained of more severely disabling problems.  However, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned schedular ratings adequately represent the Veteran's degree of impairments based upon the overall evidence of record.  

The Board notes that the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 . See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.


However, for the period since October 2007, the Veteran has been assigned the maximum schedular rating for limitation of motion of the spine.  Such essentially negates application of Correia.  See Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); 38 C.F.R. §  4.59 (Where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).  Moreover, for the period prior to October 2007, retroactive range of motion testing cannot be performed. October 2007 also marks the point in time when the Veteran's low back disability is shown to have increased in severity.  It would no longer be possible to determine the Veteran's range of motion in the manner now required by Correia.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id.  In this case, those tests can simply not be conducted with respect to the period prior to October 2007.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for increased schedular ratings.

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

The schedular evaluations for the issue on appeal are adequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of these service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners have clearly noted the Veteran's manifest symptoms and impairments due to the disorder.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  


In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

The Board also notes that VA records show service connection is established for unspecified mood disorder with posttraumatic stress disorder associated with minimal diffuse lumbar spondylosis (50 percent from April 1, 2011, and 100 percent from July 15, 2011).  The Veteran's current combined service-connected disability rating is 20 percent from December 3, 2003; 40 percent from January 13, 2006; 70 percent from April 1, 2011, and 100 percent from July 15, 2011.  However, the Veteran's statements may not be construed as raising the issue of entitlement to an extra-schedular rating as due to the collective impact of the service-connected disability not addressed on appeal.  Therefore, no additional action as to this specific matter is required.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Board notes that even with consideration of the present determination for an increased 40 percent rating from January 13, 2006, the Veteran did not meet the schedular criteria for a TDIU rating prior to April 1, 2011.  However, the criteria were met effective from that date and there is an assigned 100 percent combined schedular rating effective from July 15, 2011.  See 38 C.F.R.  § 4.16(a).  As such, the Board must consider whether the evidence warrants entitlement to a TDIU on an extra-schedular basis for the period prior to April 1, 2011, due to the low back disability (the only disability established at that time) under the provisions of 38 C.F.R. § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157 (1994) (An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors).  

The Veteran contends, in essence, that he has been unable to work as a result of his service-connected disabilities since December 2006.  SSA records show disability benefits were awarded in July 2009.  

Based upon the overall record, the Board finds the evidence demonstrates the Veteran's service-connected low back disability alone did not render him unable to secure and follow a substantially gainful occupation prior to April 1, 2011, and that his combined service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to July 15, 2011.  Although SSA disability benefits were awarded prior to July 15, 2011, the determination is shown to have included consideration of other, nonservice-connected disabilities.  It is also noted that SSA determinations are not controlling for VA purposes.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The extent of impairment due to the Veteran's service-connected low back disability and the degree of occupational impairment due to his service-connected psychiatric disability are adequately demonstrated by the evidence of record.  

The Board finds that the opinion of the May 2010 VA examiner is persuasive that the Veteran's low back disability would limit his ability to do strenuous work, but that he was capable of doing less strenuous and sedentary work.  The examiner is shown to have conducted a thorough examination and to have reviewed the pertinent evidence of record.  A September 2011 VA mental disorders examination found the Veteran's psychiatric disability was manifested by no more than psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Overall, the evidence does not demonstrate that the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to July 15, 2011.

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, entitlement to a TDIU is not warranted.










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for a low back disability prior to January 13, 2006, is denied.

Entitlement to an increased 40 percent rating, but no higher, effective for the period from January 13, 2006, to October 15, 2007, for a low back disability is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 40 percent for a low back disability after January 13, 2006, is denied.

Entitlement to a TDIU prior to July 15, 2011, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


